DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 6, 9-14, 19-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Aazami et al (US Publication  No. 2019/0306637).
 	Regarding claim 1-3, 12, Aazami teaches a system comprising: a hearing device (10); and a charging device (accessory; 22) configured to provide a power signal to the hearing device while the hearing device is within a charging range of the charging device; wherein the hearing device and the charging device are configured to: establish a primary communication channel between the hearing device and the charging device (para. 0050; wherein communication is established), and participate in an authenticated pairing procedure (para. 0051; digital code transfer) for the primary communication channel by: the charging device transmitting authentication information to the hearing device by way of a secondary communication channel that allows for communication only over distances that are below a threshold distance (fig. 3; wherein the hearing aid is positioned within the accessory body, 22), and the hearing device using the authentication information to complete the authenticated pairing procedure (para. 0050-0051; wherein communication is enabled).  
  	Regarding claim 4, Aazami teaches the system of claim 2, wherein the determining that the hearing device is within the charging range of the charging device comprises detecting that the hearing device receives, blocks, or changes a signal provided by the charging device (para 0053; emission triggers hearing aid mode).  

 	Regarding claim(s) 5 and 9, Aazami teaches the system of claim(s) 1 and  4 respectively, wherein the signal comprises at least one of a voltage signal, a wireless power signal, inherent magnetic and electric field (fig. 3; transmission of power between 36 and 38), a light signal (LED, 12), or an acoustical signal.
	 	
 	Regarding claim 6, Aazami teaches the system of claim 2, wherein the initiating of the authenticated pairing procedure is performed automatically based on the determining that the hearing device is within the charging range of the charging device (fig. 3; wherein the hearing aid is positioned within the accessory body, 22).  
 
 	Regarding claim 10, Aazami teaches the system of claim 1, wherein the charging device (22) is configured to transmit the authentication information to the hearing device (10) by way of the secondary communication channel by transmitting the authentication information in one or more of an electrical signal, a light signal (LED, 12), an acoustical signal, or a mechanical vibration signal.  

 	Regarding claim 11, Aazami teaches the system of claim 1, wherein the authentication information comprises at least one of a pin code (para 0051; data code), a cryptographic key, or a bit sequence.  
 	Regarding claim 13, Aazami teaches the system of claim 1, wherein the secondary communication channel is configured for unidirectional communication between the charging device and the hearing device (para 0034; switch 18, when the switch is activated the information/power flows in one direction depending on the switch direction).  

	Regarding claim 14, Aazami teaches the system of claim 1, wherein the primary communication channel comprises one or more of a Bluetooth wireless communication channel or a wireless network communication channel (fig. 3; LED, 12, transfer of information/power between the charger and hearing aid). 
 	
 	Regarding claim 19, Aazami teaches a hearing device (10) comprising: a memory storing instructions (para 0050; memory); and a processor (16) communicatively coupled to the memory and configured to execute the instructions to: participate in an establishment of a primary communication channel between the hearing device and a charging device configured to provide a power signal to the hearing device, receive, based on the establishment of the primary communication channel (para 0050-0051; wherein the accessory establishing a charging ability  for the hearing aid), authentication information from the charging device by way of a secondary communication channel that allows for communication only over distances that are below a threshold distance (fig. 3; wherein the hearing aid is positioned within the accessory body, 22), and use the authentication information to perform an authenticated pairing procedure for the primary communication channel (para 0050-0051; data code transfer).  

 	Regarding claim 20, Aazami teaches a system comprising: a hearing device (10); and a charging device (22) configured to provide a power signal to the hearing device while the hearing device is within a charging range of the charging device (para 0050-0051; wherein the accessory establishing a charging ability  for the hearing aid); wherein the hearing device and the charging device are configured to: establish a primary communication channel between the hearing device and the charging device, and participate in an authenticated pairing procedure for the primary communication channel by: the hearing device transmitting authentication information to the charging device by way of a secondary communication channel that allows for communication only over distances that are below a threshold distance (para 0050-0051; data code transfer), and the charging device using the authentication information to complete the authenticated pairing procedure (para 0050-0051; data code transfer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aazami et al (US Publication  No. 2019/0306637).
 	Regarding claim 15, Aazami teaches the system of claim 1, further comprising all the limitation afore mentioned in claim 1 above (see claim 1).
	Aazami fails to teach a second hearing device.  In addition, the application does not teach how a duplicate hearing aid provided an unexpected result. 
	However, the Examiner takes Official Notice that is known in the art to use a secondary hearing aid for the hearing impaired to use in both ears. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has not patentable significance unless a new and unexpected results is produced and claimed. 

Allowable Subject Matter
Claim(s) 7-8,  is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 16-18 is/are allowed.

Examiner’s Note
          The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 12, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653